           Case 3:18-cv-01112-VLB Document 44 Filed 12/20/19 Page 1 of 2


                                                       UNITED STATES DISTRICT COURT
                                                                        DISTRICT OF CONNECTICUT




  Notice Regarding Local Rule 83.10(k): Pro Bono Expenses – Incurring Expenses

Counsel appointed by the court to represent parties pro bono may seek reimbursement of certain
litigation expenses. Requests to incur expense must be submitted in advance, by motion to the
Court. Upon obtaining an order from the Court authorizing expenses, counsel may incur expenses
and then seek reimbursement up to the authorized amount.

Reimbursement will be made from the fund kept by the Clerk for the purpose of funding expenses
that a party is unable to meet, in whole or in part. Because the fund has limited resources, expenses
in excess of $2000 per case require prior approval by the Court’s budget committee in addition to
the presiding judge. When a request must be considered by the budget committee, counsel should
explain, either in the motion or in an ex parte submission, the rationale for the expense and why
incurring the expense is the most reasonable alternative. Where reimbursement is being requested
for more than one type of expense and/or for multiple expenses of the same type (e.g., a series of
depositions), counsel should rank the expenses in order of priority.

If counsel exceed the authorized amount without prior Court approval, the excess amount may not
be reimbursed. To avoid misunderstandings with experts and other persons engaged by counsel,
counsel should give all such persons a copy of the order stating the maximum amount authorized
to be reimbursed with respect to that person so that person can keep track of expenses and notify
counsel prior to exceeding the amount authorized. Also, such persons should be reminded
periodically that the amount authorized cannot be exceeded without prior approval of the Court.

With respect to court reporter/transcript expenses, counsel should (a) endeavor to use court
reporters who will charge for their services in accordance with Judicial Conference rates, and (b)
use a four-hour deposition day (versus a seven-hour deposition day). The Court will maintain the
names of court reporters who are willing to handle pro bono cases at Judicial Conference rates.
The names are available on the Court’s website at http://www.ctd.uscourts.gov/pro-bono-
information-0.

Invoices for approved expenses, along with a copy of the order authorizing reimbursement, should
be forwarded to: Finance Department, 141 Church Street, New Haven, CT 06510.

It will be helpful for counsel to review the provisions of Local Rule 83.10(k) and (l), in their entirety,
but counsel are reminded that pursuant to Section 83.10(k)(3) if a party is subsequently reimbursed
for an expense that had been funded in whole or in part from the fund kept by the Clerk, that party
is required to reimburse the fund. Also, failure to obtain authorization to incur expenses will not bar
the appointed attorney from seeking attorney’s fees or reimbursement for costs or expenses by filing
a motion at the conclusion of the case pursuant to an applicable statute, regulation, rule or other
           Case 3:18-cv-01112-VLB Document 44 Filed 12/20/19 Page 2 of 2



provision of law. See Local Rule 83.10.



                                                   Robin D. Tabora

                                                      Clerk of Court


 For complete information on your obligations as a Pro Bono Attorney, please read Local Rule 83.10 regarding
 the Civil Pro Bono Panel.

 Any questions may be directed to Jane Bauer, Operations Manager by phone at (203) 773-2415, or by email at
 ProBono@ctd.uscourts.gov.


                                                                                           Revised 1/1/2018
